This is a motion, made two years after final judgment had been rendered in the action, asking for a stay of execution therein. The ground of the motion is that the judgment is merged in a judgment obtained by the plaintiff on scire facias against the Waterbury National Bank, who was factorized in this action as the debtor of the defendant. If such be the fact, the defendant has a remedy in the nature of an equitable action or of auditaquerela. A proceeding in either of these ways would result in a final judgment, from which an appeal is provided by statute. The statute provides for appeals only from final judgments. The present appeal is not from such a judgment. It was therefore unwarranted and improper, and gives to this court no jurisdiction over the case. The appeal is erased from the docket. *Page 518